Exhibit 10.7: Base Salaries of Named Executive Officers
     Effective March 7, 2011, the following are the base salaries (on an annual
basis) of the named executive officers* (as defined in Item 402(a)(3) of
Regulation S-K) of Alliance Bankshares Corporation.

         
William E. Doyle, Jr.
  $ 299,500  
President & Chief Executive Officer
       
 
       
Paul M. Harbolick, Jr.
  $ 200,340  
Executive Vice President & Chief Financial Officer
       
 
       
George F. Cave**
  $ 200,000  
Executive Vice President
       
 
       
Craig W. Sacknoff
  $ 181,600  
Executive Vice President
       
 
       
John B. McKenney, III
  $ 146,076  
Senior Vice President & Chief Credit Officer
       

 

*   Salary information is not presented for Thomas A. Young, Jr. or Frank H.
Grace, III, because they are no longer employees.   **   George F. Cave is
expected to become a named executive officer with the 2011 Proxy Statement.

 